785 N.E.2d 859 (2003)
203 Ill.2d 560
271 Ill.Dec. 665
PEOPLE State of Illinois, respondent,
v.
DeSean McCARTY, petitioner.
No. 94313.
Supreme Court of Illinois.
April 2, 2003.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its opinion in People v. McCarty, 329 Ill.App.3d 969, 264 Ill.Dec. 148, 769 N.E.2d 985 (2002). The appellate court is directed to reconsider its *860 judgment in light of People v. Belk, 203 Ill.2d 187, 271 Ill.Dec. 271, 784 N.E.2d 825 (2003).